                                          Case 3:14-cv-02346-JCS Document 448 Filed 03/24/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7
                                         DAVID WIT, et al.,
                                   8                                                        Case No. 14-cv-02346-JCS
                                                           Plaintiffs,                      Related Case No. 14-cv-05337 JCS
                                   9
                                                 v.
                                  10                                                        ORDER RE FURTHER REMEDIES
                                         UNITED BEHAVIORAL HEALTH,                          PROCEEDINGS
                                  11
                                                           Defendant.
                                  12
Northern District of California
 United States District Court




                                  13     GARY ALEXANDER, et al.,
                                  14
                                                           Plaintiffs,
                                  15
                                                 v.
                                  16
                                         UNITED BEHAVIORAL HEALTH,
                                  17
                                                           Defendant.
                                  18

                                  19

                                  20
                                              The Court has considered the parties’ briefs with respect to remedies and class certification
                                  21
                                       questions and seeks additional briefing and/or information from the parties with respect to the
                                  22
                                       following issues:
                                  23
                                          •   Implications of certification of classes under Rule 23(b)(1)(A), (b)(2) and (b)(3): At
                                  24
                                              Plaintiffs’ request, the Court certified the classes in these actions under Rule 23(b)(1)(A),
                                  25
                                              (b)(2) and (b)(3). What are the implications with respect to remedies for class members --
                                  26
                                              both those who have opted out and those who have not -- of certifying under all three
                                  27
                                              sections of Rule 23(b)? Will or should class members who have opted out be bound by
                                  28
                                       Case 3:14-cv-02346-JCS Document 448 Filed 03/24/20 Page 2 of 5




                                   1       any of the remedies that Plaintiffs have requested? Along those lines, can or should the

                                   2       Court specify that certain remedies are awarded under Rule 23(1)(A) and/or (b)(2) and

                                   3       therefore, that class members cannot opt out of those remedies? If the Court were to take

                                   4       such an approach, would it be necessary or appropriate to create remedies subclasses? The

                                   5       Court seeks briefing on these issues.

                                   6   •   Res Judicata effect of a judgment in this action on class members: The Court is aware that

                                   7       a number of class members have initiated individual actions against UBH in other courts

                                   8       across the country and those courts have been required to address the implications of this

                                   9       Court’s decisions for those actions. While it is not appropriate for this Court to instruct

                                  10       other Courts with respect to these issues, it is important for the Court to have a clear

                                  11       understanding of the implications of the remedies it awards for all class members with

                                  12       respect to the potential preclusive effect of the judgment that will be entered in this case.
Northern District of California
 United States District Court




                                  13       Likewise, it will be important to provide clear guidance to class members with respect to

                                  14       the effect of the Court’s judgment on their rights to bring (or proceed with) individual

                                  15       claims in other courts. The Court seeks briefing on these questions, as well as a summary

                                  16       of cases nationwide that involve members of the classes that have been certified in this

                                  17       action, including any motions or arguments asserted by UBH in those actions that claims

                                  18       should be dismissed or stayed in light of this action, and how courts have ruled on those

                                  19       requests.

                                  20   •   Class List: The parties appear to be in agreement that the class list in Trial Exhibit 255 is

                                  21       not entirely accurate and may both include individuals who are not class members and

                                  22       omit individuals who are class members. It is also the Court’s understanding that the

                                  23       parties have engaged in meet and confer efforts to develop a complete and accurate class

                                  24       list. The parties are requested to provide a status report on those efforts. They should also

                                  25       address what measures may be required to address the fact that some class members did

                                  26       not receive notice and other individuals may have received notice informing them

                                  27       (incorrectly) that they are classes members and therefore will be entitled to remedies

                                  28       awarded in this case, including reprocessing, when in fact those remedies will not be
                                                                                      2
                                       Case 3:14-cv-02346-JCS Document 448 Filed 03/24/20 Page 3 of 5




                                   1       available to them. Also, to the extent that the Court finds that the Texas class members

                                   2       may remain in the State Mandate Class, the Court seeks additional guidance as to how the

                                   3       review of denial letters should be conducted so as to ensure that these class members are

                                   4       included on the class list that will be used going forward to implement the Court’s

                                   5       remedies order.

                                   6   •   What Exclusions May be Invoked by UBH in Reprocessing: The parties disagree on the

                                   7       question of whether UBH should be allowed to deny benefits during reprocessing based on

                                   8       exclusions it did not invoke when it originally denied class members’ claims. The Court

                                   9       would like the parties to address whether Spinedex Physical Therapy USA Inc. v. United

                                  10       Healthcare of Arizona, Inc., 770 F.3d 1282, 1297 (9th Cir. 2014) suggests a middle ground

                                  11       whereby UBH would be limited to denying benefits based on exclusions that were not

                                  12       originally invoked only where the basis for invoking the exclusion was not “known or
Northern District of California
 United States District Court




                                  13       reasonably knowable.” Is this standard sufficiently clear-cut that it could be implemented

                                  14       by the parties, with the assistance of a special master, and what procedures would be

                                  15       appropriate for addressing disputes that might arise with respect to whether the basis for an

                                  16       exclusion was “known or knowable”?

                                  17   •   Pre- and Post- Judgment Interest: UBH has opposed Plaintiffs’ request for pre- and post-

                                  18       judgment interest on the basis that some plans may prohibit such an award, while other

                                  19       plans may include provisions that allow for such interest but on varying terms. While the

                                  20       single example of the former (Trial Ex. 1539-0036) does not appear to lend strong support

                                  21       to UBH’s position, the second trial exhibit UBH points to (Trial Ex. 1542-77) affirmatively

                                  22       provides that “[r]equests for payment that include all required information which are not

                                  23       paid within [specified time frames] will include an overdue payment of simple interest at

                                  24       the rate of 12% per annum.” The Court would like Plaintiffs to address whether an award

                                  25       of interest at a uniform rate under 28 U.S.C. § 1961 (which provides that post-judgment

                                  26       interest shall be calculated “from the date of the entry of the judgment, at a rate equal to

                                  27       the weekly average 1-year constant maturity Treasury yield, as published by the Board of

                                  28       Governors of the Federal Reserve System, for the calendar week preceding [ ] the date of
                                                                                      3
                                          Case 3:14-cv-02346-JCS Document 448 Filed 03/24/20 Page 4 of 5




                                   1          the judgment”) is appropriate given that this may conflict with explicit provisions in some

                                   2          class members’ plans (and that the rate provided for in some class members’ plans may be

                                   3          higher than the rate sought by Plaintiffs). The Court would also like the parties to address

                                   4          whether it would be permissible or appropriate to award pre- and post-judgment interest at

                                   5          the rate set in the class members’ plans, or if their plans are silent, at the uniform rate under

                                   6          28 U.S.C. § 1961. Finally, the Court would like UBH to address whether it has found any

                                   7          class member plan that explicitly prohibits a court award of pre- or post-judgment interest

                                   8          on benefits that it has found were improperly denied.

                                   9      •   Status of UBH Guideline changes and adoption of ASAM, LOCUS and CALOCUS (or

                                  10          other third-party guidelines) : UBH represents in its remedies brief that it made

                                  11          “substantial changes to both its mental health and substance use guidelines in early 2018,”

                                  12          that it has adopted the ASAM Guidelines “where permitted by law” to determine substance
Northern District of California
 United States District Court




                                  13          use coverage, effective January 2019, and that it has approved adoption of LOCUS and

                                  14          CALOCUS for mental health benefits determinations, “with the goal of implementation in

                                  15          early 2020, subject to required regulatory approvals.” The Court requests that UBH

                                  16          provide a report to the Court, supported by declarations and evidence as appropriate, listing

                                  17          the guidelines it is using in every State, including any anticipated changes and the status of

                                  18          any regulatory or licensing approvals that it has sought or is in the process of obtaining.

                                  19          To the extent that there are any limitations on UBH’s use of ASAM, LOCUS or

                                  20          CALOCUS (or any guidelines that have been developed by third parties and adopted by

                                  21          UBH) in any State, those limitations should be noted. UBH should also specifically

                                  22          address Plaintiffs’ contention that UBH re-adopted its Custodial Care Guidelines in 2019.

                                  23          See Plaintiffs’ Remedies Reply Brief [Docket No. 435] at 63 n. 74. The Court requests

                                  24          that UBH include with its materials a chart that summarizes this information for all fifty

                                  25          states.

                                  26      The Court requests that the parties meet and confer and submit a proposed schedule for

                                  27   addressing these questions, including proposed dates for conducting a telephonic hearing to

                                  28   address remedies and class certification issues. To the extent possible, the proposal should be
                                                                                         4
                                          Case 3:14-cv-02346-JCS Document 448 Filed 03/24/20 Page 5 of 5




                                   1   joint. The Court encourages the parties to propose a schedule that is reasonable in light of current

                                   2   circumstances; it will also grant reasonable requests for extensions on the deadlines the parties

                                   3   propose if warranted due to changing circumstances. The Court requests that the parties submit

                                   4   their joint proposal (or to the extent they are unable to agree, separate proposals) within two weeks

                                   5   of the date of this order. In the alternative, the parties may submit a request for additional time to

                                   6   propose a schedule if they are unable to propose a joint schedule by that date.

                                   7          IT IS SO ORDERED.

                                   8   Dated: March 24, 2020

                                   9                                                     ______________________________________
                                                                                         JOSEPH C. SPERO
                                  10                                                     Chief Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          5
